Motion for reargument granted, without costs, only to the extent that the decretal paragraph of this court’s decision dated April 2, 1987 is amended to read as follows: "Judgment reversed, on the law and the facts, without costs, and matter remitted to the Supreme Court for a new trial on the first and fourth causes of action in the complaint.” And the ordering paragraph of this court’s order entered May 1, 1987 is amended to read as follows: "Ordered that the judgment is reversed on the law and the facts, without costs, and matter remitted to the Supreme Court for a new trial on the first and fourth causes of action in the complaint.”
Motion for permission to appeal to the Court of Appeals denied, without costs. Mahoney, P. J., Kane, Main, Weiss and Levine, JJ., concur.